DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 08/26/2022 is acknowledged.  Claim 13 has been amended. Claims 1-12 and 14-26 have been cancelled. New claims 27-28 have been added. Claims 13 and 27-28 are pending in the application.  

Response to Arguments
Applicant’s arguments with respect to independent claim 13 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Objections
Claim 13 is objected to because of the following informalities:  there should be a comma between “a protrusion of the first plate” and “the dome”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milliff et al. US 2011/0070114 in view of Doepker et al. US 2016/0273538 and Ohno et al. US 2011/0300011.
Regarding claim 13, Milliff discloses (see Fig. 1):
A scroll compressor comprising: 

    PNG
    media_image1.png
    293
    606
    media_image1.png
    Greyscale

a housing (see annotated partial Fig. 1 above) with a suction inlet (suction port 45 and subsequent suction passages) and a system outlet (see annotated partial Fig. 1 above); 
a first scroll element 30 with a first spiral 32 that is formed on a first plate (see annotated partial Fig. 1 above) that is arranged fixed in the housing; and 
a second scroll element 26 with a second spiral 28 that is formed on a second plate (see annotated partial Fig. 1 above), the second scroll element 26 rotatably arranged in the housing, wherein the second spiral 28 is rotated at an angle with the first spiral 32, being arranged radially offset and put together in such a way that the second spiral 28 rolls against the first spiral 32 whilst forming a suction chamber, a central chamber and a discharge chamber when the second scroll element 26 is rotated (see compression chambers 33), wherein, in the first plate a centrally arranged main outlet (see annotated partial Fig. 1 above) for a refrigerant that is supplied via the suction inlet is formed, wherein the main outlet leads into a discharge cavity 40 with a dead volume, wherein the discharge cavity 40 is formed between the main outlet and the system outlet and is provided with a discharge valve 42 in a direction of the system outlet (see annotated partial Fig. 1 above), and wherein no valve is provided at the opening of the main outlet into the discharge cavity 40 for shutting off the main outlet (see annotated partial Fig. 1 above), wherein the discharge cavity 40 is formed by a dome which is disposed at a discharge side on the first plate (see annotated partial Fig. 1 above),
wherein an intermediate space 44, surrounded by the first plate, the dome, and the housing, is formed between the discharge cavity 40 and the system outlet (see annotated partial Fig. 1 above).

Milliff is silent regarding:
wherein, in the first plate two eccentrically arranged pre-outlets, each of which may be shut off by way of a valve, are formed, 
wherein the dome covers only the main outlet so the two pre-outlets lead into the intermediate space.
Doepker teaches (see Figs. 8-9):
wherein, in the first plate 678 two eccentrically arranged pre-outlets 696, 698, each of which may be shut off by way of a valve 704, 705, are formed,
wherein the dome 708 (maps to the dome in Milliff) covers only the main outlet 695 so the two pre-outlets 696, 698 lead into the intermediate space 642.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Milliff with that of Doepker for the advantages of preventing the compressor from over-compressing working fluid when the compressor is operating under lighter load conditions, for example, such as during operation in a cooling mode of a reversible heat-pump system (Doepker [0082-0084] [0110]).

The combination of Milliff and Doepker is silent regarding:
the intermediate space being further surrounded by a protrusion of the first plate and an inner partition wall of the housing.
Ohno teaches (Figs. 1-8):
the intermediate space 41 being further surrounded by a protrusion 39A-G of the first plate 13 and an inner partition wall 7C of the housing 7.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Milliff and Doepker with that of Ohno for the advantage of reinforcing the fixed end plate so that the thickness thereof can be reduced and the axial length of the compressor can be reduced accordingly (Ohno [0034-0035]).

Regarding claim 28, the combination of Milliff, Doepker, and Ohno teaches:
wherein the scroll compressor operates in an air conditioning mode or a heat pump mode, wherein the valve 704, 705 of each of the two pre-outlets 696, 698 is opened and closed in the air conditioning mode for producing cold temperatures, and wherein the valve 704, 705 of each of the two pre-outlets 696, 698 remains closed in the heat pump mode for producing heat (Doepker [0082-0084] [0110]).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milliff et al. US 2011/0070114 in view of Doepker et al. US 2016/0273538 and Ohno et al. US 2011/0300011 as applied to claim 13 above, and further in view of Choi et al. US 2016/0146206.
Regarding claim 27, the combination of Milliff, Doepker, and Ohno is silent regarding:
wherein the scroll compressor has a total wrap angle of 660º.
However, Choi at para. [0009] teaches that “Although a winding number of the fixed wrap or the orbiting wrap may be increased to obtain a high compression ratio, if the winding number of the fixed wrap or the orbiting wrap increases, the scroll compressor may also increase in size.” Thus a person having ordinary skill in the art would have recognized that the wrap angle (winding number of the wraps) is a result-effective variable for determining the scroll compressor’s compression ratio and size.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected a total wrap angle of 660º in the combination of Milliff, Doepker, and Ohno as taught by Choi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the prior art cited herein show additional scroll compressors having a protrusion of the first plate and an inner partition wall of the housing.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/08/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, September 9, 2022